


41Exhibit 10.2


EMPLOYERS HOLDINGS, INC.
EQUITY AND INCENTIVE PLAN


FORM OF
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (this "Agreement"), is made effective as
of_______________, 20__ (the "Date of Grant"), between Employers Holdings, Inc.
(the "Company") and the individual named as the grantee on the signature page
hereto (the "Grantee"), pursuant to the Company Equity and Incentive Plan, as
amended from time to time (the "Plan"), which is a part of this Agreement.
Capitalized terms not defined herein will have the meanings ascribed to such
terms in the Plan. To the extent that there is a conflict between the terms of
the Plan and this Agreement, the terms of the Plan will govern.
1.Grant of Restricted Stock Units. The Company hereby grants to the Grantee,
__________________ Restricted Stock Units (the "RSUs"). The RSUs shall be
subject to the terms and conditions set forth herein and, to the extent
applicable, the Plan.
2.Vesting of Restricted Stock Units.
(a)Subject to subsections 2(b), (c) and (d) below, the RSUs shall become vested
as to 25% of the RSUs on March 15, 201 , and as to an additional 25% of the RSUs
on each of the first three anniversaries of the first vesting date, provided
that the Grantee has been continuously employed by the Company or any Subsidiary
thereof through the relevant vesting dates and subject to accelerated vesting as
set forth in Section 3 below and Section 7 of the Plan.
(b)Termination of Employment by Reason of Death or Disability. If the Grantee's
employment terminates by reason of death or the Grantee's total and permanent
disability (as defined in any agreement between the Grantee and the Company or,
if no such agreement is in effect, as determined by the Committee (or its
delegate) in its good faith discretion, in accordance with the definition used
by the Company’s then current Long Term Disability insurance carrier), then the
RSUs shall become fully vested as of such date of termination.
(c)Termination by Reason of Retirement. If the Grantee’s employment terminates
by reason of the Grantee’s Retirement (as defined below), then 50% of the
Grantee’s then unvested RSUs shall become vested as of the date of such
termination and all of the Grantee’s remaining unvested RSUs shall cease to vest
and shall be forfeited and cancelled as of the date of such termination, without
consideration. For purposes of this Agreement, “Retirement” shall mean the
Grantee’s termination of employment after attaining age 60 and completing 10
years of continuous service with the Company (or any Subsidiary thereof), and
provided (i) that the Grantee has given written notice of the Grantee’s intent
to retire to the Company (or its designate), no fewer than six months prior to
the date that the Grantee terminates employment, in a form satisfactory to the
Company (or its designate); and (ii) that such termination of employment
constitutes a “separation of employment” within the meaning of Section 409A of
the Code (a “Separation of Service”).
(d)Termination of Employment other than by Reason of Death, Retirement or
Disability. Subject to Section 3 below, if the Grantee's employment terminates
for any reason other than by reason of death, Retirement or the Grantee's total
and permanent disability, then all of the Grantee's unvested RSUs shall
immediately be forfeited and canceled as of such date without consideration.
3.Change in Control Provisions. In the event of a Change of Control:
(a)If RSUs Are Assumed. If the RSUs are assumed or substituted for in connection
with a Change in Control, then, upon the termination of the Grantee’s employment
without Cause during the 24-month period following such Change in Control, (i)
such RSUs shall become fully vested, (ii) any restrictions, payment conditions,
and forfeiture conditions applicable to such RSUs shall lapse, and (iii) any
performance conditions imposed with respect to such RSUs shall be deemed to be
fully achieved.
(b)If RSUs Are Not Assumed. With respect to outstanding RSUs that are not
assumed or substituted in connection with a Change in Control, upon the
occurrence of the Change in Control (i) such RSUs shall become fully vested,
(ii) any restrictions, payment conditions, and forfeiture conditions applicable
to any such RSUs shall lapse, and (iii) any performance conditions imposed with
respect to such RSUs shall be deemed to be fully achieved. Notwithstanding the
foregoing, no settlement or distribution under this Agreement that constitutes
an item of “deferred compensation” under Section 409A of the Code, and that
becomes payable by reason of such Change in Control shall be made to the Grantee
until a termination of the Grantee’s employment that constitutes a Separation
from Service or, if earlier, the death of the Grantee, and no such settlement or
distribution of deferred compensation shall be made to the Grantee prior to the
earlier of (a) the expiration of the six month period measured from the date of
the Grantee’s Separation from Service, and (b) the date of the Grantee’s death,
if (i) the Grantee is deemed at the time of such Separation from Service to be a
“specified employee” within the meaning of that term under Section 409A of the
Code and (ii) such delayed commencement is otherwise required to avoid an
“additional tax” under Section 409A of the Code.




--------------------------------------------------------------------------------




(c)Definition of Assumed or Substituted For. For purposes of this Section 3,
RSUs shall be considered assumed or substituted for if, following the Change in
Control, such RSUs remain subject to the same terms and conditions that were
applicable to such units immediately prior to the Change in Control, except that
such units confer the right to receive, for each such unit the consideration
(whether stock, cash or other securities or property) received in the Change in
Control by holders of shares of Stock for each share of Stock held on the
effective date of the Change in Control (and if holders were offered a choice of
consideration, the type of consideration chosen by the greatest number of
holders of the outstanding shares). Such assumption or substitution shall comply
with the applicable provisions of Section 409A of the Code.
(d)Discretionary Cashout. Notwithstanding any other provision of the Plan or
this Agreement, in the event of a Change in Control that constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A of the Code, the Committee may, in its discretion, provide that upon the
occurrence of such Change in Control, the RSUs shall be cancelled in exchange
for a payment in an amount equal to (i) the consideration paid per share of
Stock in such Change in Control multiplied by (ii) the number of RSUs granted
hereunder that had not been settled as of such date. Such payment shall be made
within 30 days following such Change in Control; provided, however, that if such
payment constitutes an item of “deferred compensation” under Section 409A of the
Code, no settlement or distribution under this Agreement that constitutes an
item of “deferred compensation” under Section 409A of the Code, and that becomes
payable by reason of such Change in Control shall be made to the Grantee until a
termination of the Grantee’s employment that constitutes a Separation from
Service or, if earlier, the death of the Grantee, and no such settlement or
distribution of deferred compensation shall be made to the Grantee prior to the
earlier of (a) the expiration of the six month period measured from the date of
the Grantee’s Separation from Service, and (b) the date of the Grantee’s death,
if (i) the Grantee is deemed at the time of such Separation from Service to be a
“specified employee” within the meaning of that term under Section 409A of the
Code and (ii) such delayed commencement is otherwise required to avoid an
“additional tax” under Section 409A of the Code.
4.Settlement of RSUs and Section 409A Provisions. Unless otherwise provided in
Section 3 above or in the Plan, including, without limitation, by reason of a
Change in Control, the RSUs shall be settled in whole shares of Stock (i.e., the
Grantee shall receive one share of Stock for each RSU) within 30 days following
the date such RSUs become vested, subject to any provision of this Agreement or
the Plan that may delay such settlement by reason of Section 409A of the Code.
Consistent with the foregoing, no settlement or distribution under this
Agreement that constitutes an item of “deferred compensation” under Section 409A
of the Code, and that becomes payable by reason of the termination of the
Grantee’s employment hereunder shall be made to the Grantee unless and until the
termination of the Grantee’s employment constitutes a Separation from Service,
and no such settlement or distribution of deferred compensation shall be made to
the Grantee prior to the earlier of (a) the expiration of the six month period
measured from the date of the Grantee’s Separation from Service, and (b) the
date of the Grantee’s death, if (i) the Grantee is deemed at the time of such
Separation from Service to be a “specified employee” within the meaning of that
term under Section 409A of the Code and (ii) such delayed commencement is
otherwise required to avoid an “additional tax” under Section 409A of the Code.
All settlements and payments that are delayed pursuant to the immediately
preceding sentence shall be paid to the Grantee upon expiration of such six
month period (or if earlier, upon the Grantee’s death). Each individual
settlement or payment under this Agreement shall be a “separate payment” for
purposes of Section 409A of the Code, and notwithstanding the foregoing
provisions of this Agreement, to the extent permitted under Section 409A of the
Code, any separate settlement or payment under this Agreement shall not be
“deferred compensation” subject to Section 409A and the six month delay
described above, to the extent provided or permitted in any applicable exception
or provision under Section 409A of the Code.
5.No Right to Continued Employment. Neither the Plan nor this Agreement shall be
construed as giving the Grantee the right to continue in the employ or service
of the Company or any Subsidiary thereof or to be entitled to any remuneration
or benefits not set forth in the Plan, this Agreement or other agreement or to
interfere with or limit in any way the right of the Company or any such
Subsidiary to terminate such Grantee's employment. Nor does this Agreement
constitute an employment contract.
6.Legend on Certificates. The certificates representing the whole shares of
Stock issued in settlement of the RSUs that are delivered to the Grantee
pursuant to Section 4 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may determine is required by the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares of Stock are listed, any
applicable federal or state laws or the Company's Certificate of Incorporation
and Bylaws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
7.Transferability. An RSU may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Grantee otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Subsidiary thereof;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
8.Tax Withholding. The Company shall have the power and the right to deduct or
withhold from the grant of RSUs, or require the Grantee or beneficiary to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a




--------------------------------------------------------------------------------




result of this Agreement. Without limiting the foregoing, the Company shall be
entitled to require, as a condition of delivery of the shares of Stock in
settlement of the RSUs, that the Grantee agree to remit an amount in cash
sufficient to satisfy all then current and/or estimated future federal, state
and local withholding, and other taxes relating thereto.
9.Securities Laws. Upon the acquisition of any shares of Stock pursuant to the
settlement of the RSUs, the Grantee will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
10.Notices. Any notice under this Agreement shall be addressed to the Company in
care of the Chief Legal Officer, addressed to the principal executive office of
the Company and to the Grantee at the address last appearing in the records of
the Company for the Grantee or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
11.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to the conflicts
of laws provisions thereof.
12.Acknowledgement. By entering into this Agreement the Grantee agrees and
acknowledges that the Grantee has received and read a copy of the Plan.
13.No Stockholder Rights. The Grantee shall have no rights of a stockholder of
the Company with respect to the RSUs, including, but not limited to, the rights
to vote and receive ordinary dividends until the date of issuance of a stock
certificate for such shares of Stock.
14.Repayment Upon Restatement; Clawbacks Generally: In the event the Company is
required to restate any of its financial statements, the Company may require the
Grantee to repay to the Company the aggregate Fair Market Value of any RSUs that
were settled or to cancel any outstanding RSUs. In addition, the RSUs shall be
subject to such other repayment, clawback or similar provisions as may be
required by the terms of the Plan or applicable law or applicable policy in
effect from time to time.
15. Section 409A Compliance. It is intended that this Agreement shall comply
with the provisions of section 409A of the Code so as not to subject the Grantee
to the payment of additional taxes or interest under section 409A of the Code.
In furtherance of this intent, this Agreement shall be interpreted, operated,
and administered in a manner consistent with these intentions, and to the extent
that any regulations or other guidance issued under section 409A of the Code
would result in the Grantee being subject to payment of additional income taxes
or interest under section 409A of the Code, the Grantee and the Company agree to
amend this Agreement the extent feasible to avoid the application of such taxes
or interest under section 409A of the Code.
16.Amendment. This Agreement may not be amended, terminated, suspended or
otherwise modified except in a written instrument duly executed by both parties.
17.Entire Agreement. This Agreement (and the other writings incorporated by
reference herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior written or oral
negotiations, commitments, representations and agreements with respect thereto
18.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
EMPLOYERS HOLDINGS, INC.
By: ______________________
Douglas D. Dirks
President and Chief Executive Officer
GRANTEE
                             _______________________
Insert name of Grantee




